 Case 19-00507       Doc 209     Filed 06/29/20 Entered 06/29/20 17:23:50        Desc Main
                                  Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                       Chapter 7 Bankruptcy
                                                               Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                       RESPONSE TO OBJECTION TO
                 Debtor.                                    PROOF OF CLAIM


          COMES NOW First Security Bank & Trust Co. (“Bank”), and with respect to an

objection (“Objection”) filed by Charles M. Thomson and James Gray (“Objectors”) on

May 8, 2020 (Dkt #177), concerning certain Proof(s) of Claim filed by Bank, respectfully

states:

          1.    When Objectors filed their Objection, they issued an objection bar-day notice,

setting forth a day in late May as the objection bar date.

          2.    Counsel for the Bank and for the Objectors have communicated. Objectors’

counsel estimated a new notice will be issued, and agreed that any objection or response

from the Bank will not be due earlier than June 29, 2020.

          3.    As of the morning of June 29, 2020, however, no new objection bar-date

notice has yet been re-issued by the Objectors.

          4.    The Bank files this Response out of an abundance of caution, and to

respectfully report to this Court and to Objectors and their Counsel that the Bank and its

Counsel do intend to object to, respond to, and otherwise defend against the Objection. The

Bank will file appropriate pleading, motion, or response at or before a deadline to be agreed

upon by the parties or a deadline to be set upon re-issuance of a bar date notice. The Bank

and its Counsel further specifically do not waive and instead do preserve any and all right,



                                               1
 Case 19-00507             Doc 209         Filed 06/29/20 Entered 06/29/20 17:23:50                      Desc Main
                                            Document     Page 2 of 2



objection, defense, argument, remedy, etc., and further respectfully forecast that discovery

and eventual trial will likely be needed to resolve the Objection.

         WHEREFORE, the Bank respectfully objects and responds to the Objection, as

stated herein, and further prays that upon eventual trial this Court overrule and dismiss the

Objection, and for such other relief as may be just and proper under the premises.



                                                                  /s/ Eric W. Lam
                                                          Eric W. Lam, AT0004416
                                                          Eric J. Langston, AT0014001
                                                          SIMMONS PERRINE MOYER BERGMAN PLC
                                                          115 Third Street SE, Suite 1200
                                                          Cedar Rapids, IA 52401
                                                          Tel: 319-366-7641; Fax: 319-366-1917
                                                          elam@simmonsperrine.com
                                                          elangston@spmblaw.com
                                                          ATTORNEYS FOR FIRST SECURITY BANK
                                                          & TRUST CO.


                                                Certificate of Service


       The undersigned certifies, under penalty of perjury, that on this 29th day of June, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                    /s/ ___E Lam___________

Larry S. Eide; Brad Kruse; Charles Thomson; Charles L. Smith; Monica L. Clark; Brandon
Gray; J D Haas; Laura Hyer; Judith O’Donohoe; Christine B. Skilton; Bradley Sloter; L.
Ashley Zubal

First Security – McQuillen/Pldgs/BA 19-00507 McQuillen - Drafts/Response to Obj to POC.062920.1712.ewl




                                                              2
